DETAILED ACTION
Status of the Application
	Claims 1-20 are pending and currently under consideration for patentability under 37 CFR 1.104.
Priority
	The instant application has a filing date of July 28, 2021, and claims for the benefit as a continuation (CON) of  prior-filed application 16/269,007 (filed on February 6, 2019).

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on July 28, 2021 has been considered by the examiner.

Specification

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification fails to provide proper antecedent basis for the term “vehicle requirements” and/or corresponding “vehicle requirement types”. The original specification instead refers to “vehicle imperatives” (and corresponding “imperative types”) or equivalently “actions” (and corresponding “action types”). 

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claim(s) 1-10 is/are drawn to methods (i.e., a process), claim(s) 11-20 is/are drawn to non-transitory storage media (i.e., a machine/manufacture). As such, claims 1-20 is/are drawn to one of the statutory categories of invention (Step 1: YES).
 
Step 2A - Prong One:
In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.

Claim 1 (representative of independent claim(s) 11) recites/describes the following steps; 
training a plurality of models by analyzing historical data to generate respective action values corresponding to respective vehicle requirement types, at least one of the plurality of models trained to generate action values for non-relocation vehicle requirement types; 
analyzing a first data set to determine one or more vehicle requirements, each comprising one or more respective actions, and each of the actions corresponding to a respective action value; 
displaying the one or more actions to the user; 
receiving an indication of acceptance of the user of at least one of the one or more actions; 
analyzing a second data set to identify changes to the one or more determined vehicle requirements indicating one or more completed actions; and 
releasing, based on the analyzing of the second data set and the acceptance of the user, the respective generated action value to the user for each of the one or more completed actions

These steps, under its broadest reasonable interpretation, describe or set-forth analyzing data associated with a vehicle to determine required tasks (e.g., servicing), determining associated incentives for a user to perform the task, and incentivizing a user when the task is performed, which amounts to aa commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); and/or managing personal behavior or relationships or interactions between people (following rules or instructions). These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).
Independent claim(s) 11 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of
“a computer-implemented method” (claim 1)
“a non-transitory computer readable medium containing program instructions that when executed, cause a computer system to” (claim 11)
“by one or more processors” (claims 1 and 11)
The requirement to execute the claimed steps/functions using “a computer-implemented method” (claim 1) and/or “a non-transitory computer readable medium containing program instructions that when executed, cause a computer system to” (claim 11) and/or “by one or more processors” (claims 1 and 11) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 2-10 and 12-20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-10 and 12-20 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B:
In step 2B,  the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)

As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions using “a computer-implemented method” (claim 1) and/or “a non-transitory computer readable medium containing program instructions that when executed, cause a computer system to” (claim 11) and/or “by one or more processors” (claims 1 and 11) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(f)).
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.
Dependent claims 2-10 and 12-20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-10 and 12-20 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).
	



Claim Rejections - 35 USC § 112

	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claims 1 and 11 recite the phrase "the respective generated action value." There is insufficient antecedent basis for this limitation in the claim. The claims do not require generating an action value, and do not previously refer to a generated action value. The claims merely suggest that the determined one or more vehicle requirements comprise respective actions which correspond to respective action values. For the purpose of examination, the phrase “"the respective generated action value” will be interpreted as being “the one or more action values  corresponding to each of the one or more completed actions”. 
Each of the dependent claims are similarly rejected by virtue of their dependency on one of these claims.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



	Claims 1-9, and  11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanuma et al. (U.S. PG Pub No. 2020/0126320 April 23, 2020 - hereinafter "Tanuma”) in view of in view of Shah et al. (U.S. Patent No. 10,552,773 February 4, 2020 - hereinafter "Shah”)

With respect to claims 1 and 11, Tanuma teaches a computer implemented method of causing a user of a car sharing platform to perform an action with respect to a vehicle, and a non-transitory computer readable medium containing program instructions that when executed, cause a computer system to;
Analyzing, by the one or more processors, a first data set to determine one or more vehicle requirements, each comprising one or more respective actions, and each of the actions corresponding to a respective action value ([0029]-[0031] & [0038] & [0052]-[0053] & [0065] & [0069]-[0070] & [0084]-[0087] – analyzes data set to determine plurality of maintenance requirements which require respective actions (e.g., associated task(s) that need to be completed to address the requirement) and each of the actions corresponding to a respective action value (e.g., associated reward value for completing the action)) 
displaying, by the one or more processors, the one or more actions to the user, ([0042] & [0054] & [0094] & [0099]) 
receiving, by the one or more processors, an indication of acceptance of the user of at least one of the one or more actions ([0054] & [0094] & [0102]))
receiving, by the one or more processors, a second data set to identify changes to the one or more determined vehicle requirements indicating one or more completed actions ([0110]-[0115], [0042] & [0055] & [0068])
releasing, by the one or more processors and based on the analyzing of the second data set and the acceptance of the user, the respective action value to the user for each of the one or more completed actions ([0114]-[0115])
Tanuma does not appear to disclose that the size of the reward values (i.e., “action values”) are determined/optimized based on learning from historical acceptance rates. Tanuma does not appear to disclose,
training a plurality of models by analyzing historical data to generate respective action values corresponding to respective vehicle requirement types, at least one of the plurality of models trained to generate action values for non-relocation vehicle requirement types;
However, Shah discloses
training a plurality of models by analyzing historical data to generate respective action values corresponding to respective vehicle requirement types (37:1-35 & 38:1-34 & 39:30-44 & 40:1-21 system trains a plurality of models (may be neural network models per 11:5-23) that are personalized for each user/driver based on their history of acceptance/rejection and incentive value and the task to be performed ) 
Shah suggests it is advantageous to include training a plurality of models by analyzing historical data to generate respective action values corresponding to respective vehicle requirement types, because doing so can enable the system to optimally generate the respective action values in an economically efficient way based on the personal preferences of each person (40:1-21).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and medium of Tanuma to include training a plurality of models by analyzing historical data to generate respective action values corresponding to respective vehicle requirement types, as taught by Shah, because doing so can enable the system to optimally generate the respective action values in an economically efficient way based on the personal preferences of each person.	Furthermore, one of ordinary skill in the art would have recognized that applying the known technique of Shah to Tanuma would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Shah to the teaching of Tanuma would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to train a plurality of machine learning models such that each model is used to generate incentive/reward values (i.e., “action values”) for a specific context (e.g., specific user, specific task) such that the reward/incentive values are dynamic and optimized for a particular context. Further, applying the action value optimization technique of Shah to the method/system of Tanuma would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more optimal incentivization. In other words, Shah demonstrates that one skilled in the art at the effective filing date of the invention would have been able to train a plurality of different machine learning models to output action values given sets of inputs, that different models could be used for different contexts (e.g., users, vehicle requirements), and that one skilled in the art would have recognized that it would be advantageous to do so because then the incentivization would be optimized based on expense to the operator and probability of acceptance by the user. Application of this technique to the method and system of Tanuma, where there a plurality of different vehicle requirement types (at least one of which is a non-relocation vehicle requirement, such as clearing a vehicle interior or washing the vehicle or measure tire wear), would result in training a plurality of models by analyzing historical data to generate respective action values corresponding to respective vehicle requirement types, at least one of the plurality of models trained to generate action values for non-relocation vehicle requirement types. As such, it would have been obvious to a PHOSITA to modify Tanuma, in view of Shah, to arrive at what is claimed. 


With respect to claims 2 and 12, Tanuma teaches the method of claim 1 and the medium of claim 11;
wherein the first data set corresponding to the vehicle is a vehicle telematics data set ([0029]-[0030] & [0038] & [0042] & [0062])
wherein the second data set corresponding to the vehicle is a vehicle telematics data set ([0042] & [0055] & [0068] & [0110]-[0112])

With respect to claims 3 and 13, Tanuma teaches the method of claim 1 and the medium of claim 11
wherein the first data set corresponding to the vehicle is a user data set ([0085]-[0087] & [0029]-[0030] & [0038] & [0042] & [0062])
wherein the second data set corresponding to the vehicle is a user data set ([0062] & [0042] & [0055] & [0068] & [0110]-[0112])

With respect to claims 4 and 14, Tanuma teaches the method of claim 1 and the medium of claim 11;
wherein analyzing the first data set to determine one or more vehicle requirements includes determining a vehicle service requirement ([0038] & [0052]-[0053] & [0065] & [0069]-[0070] & [0084]-[0087])

With respect to claims 5 and 15, Tanuma teaches the method of claim 1 and the medium of claim 11,
wherein analyzing the first data set to determine one or more vehicle requirements includes determining a relocation service requirement ([0065] & [0112] relocation to a maintenance shop is a relocation service  requirement)

	Examiner notes that Shah also discloses relocation service requirements.

With respect to claims 6 and 16, Tanuma teaches the method of claim 1 and the medium of claim 11;
applying a respective set of rules to each of the one or more determined requirements ([0038] & [0052]-[0054] & [0065] & [0069]-[0070] & [0084]-[0087])

With respect to claims 7 and 17, Tanuma and Shah teach the method of claim 1 and the medium of claim 11. Tanuma does not appear to disclose,
analyzing the historical action acceptances of the user
However, Shah discloses
analyzing the historical action acceptances of the user (37:1-35 & 38:1-34 & 39:30-44 & 40:1-21 system trains a plurality of models (may be neural network models per 11:5-23) that are personalized for each user/driver based on their history of acceptance/rejection and incentive value and the task to be performed ) 
Shah suggests it is advantageous to include analyzing the historical action acceptances of the user, because doing so can enable the system to optimally generate the respective action values in an economically efficient way based on the personal preferences of each person (40:1-21).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and medium of Tanuma to include analyzing the historical action acceptances of the user, as taught by Shah, because doing so can enable the system to optimally generate the respective action values in an economically efficient way based on the personal preferences of each person.	Furthermore, one of ordinary skill in the art would have recognized that applying the known technique of Shah to Tanuma would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Shah to the teaching of Tanuma would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to train a plurality of machine learning models by analyzing the historical action acceptances of the user such that each model is used to generate incentive/reward values (i.e., “action values”) for a specific context (e.g., specific user, specific task) such that the reward/incentive values are dynamic and optimized for a particular context. Further, applying the action value optimization technique of Shah to the method/system of Tanuma would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more optimal incentivization. In other words, Shah demonstrates that one skilled in the art at the effective filing date of the invention would have been able to train a plurality of different machine learning models by analyzing the historical action acceptances of the user to output action values given sets of inputs, that different models could be used for different contexts (e.g., users, vehicle requirements), and that one skilled in the art would have recognized that it would be advantageous to do so because then the incentivization would be optimized based on expense to the operator and probability of acceptance by the user. Application of this technique to the method and system of Tanuma, where there a plurality of different vehicle requirement types (at least one of which is a non-relocation vehicle requirement, such as clearing a vehicle interior or washing the vehicle or measure tire wear), would result in training a plurality of models by analyzing historical data to generate respective action values corresponding to respective vehicle requirement types, at least one of the plurality of models trained to generate action values for non-relocation vehicle requirement types. As such, it would have been obvious to a PHOSITA to modify Tanuma, in view of Shah, to arrive at what is claimed. 


With respect to claims 8 and 18, Tanuma teaches the method of claim 1 and the medium of claim 11
wherein displaying the one or more actions to the user includes displaying the one or more actions to the user while the user is operating the vehicle at rest ([0101]  Examiner notes no patentbale weight is given to the phrase “while the user is operating the vehicle at rest as this is non-functional descriptive material)


With respect to claims 9 and 19, Tanuma and Shah teach the method of claim 1 and the medium of claim 11. Tanuma does not appear to disclose,
wherein displaying the one or more actions to the user includes transmitting the one or more actions to a mobile computing device of the user via a push message
However, Shah discloses
wherein displaying the one or more actions to the user includes transmitting the one or more actions to a mobile computing device of the user via a push message (Fig 2 tag 210 & Fig 13C tag 1316 and 1318 & 63:50-67 information pushed to devices)
Shah suggests it is advantageous to include wherein displaying the one or more actions to the user includes transmitting the one or more actions to a mobile computing device of the user via a push message, because doing so can provide an effective mechanism to notify the user about the actions and action values(Fig 2 tag 210 & Fig 13C tag 1316 and 1318 & 63:50-67).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and medium of Tanuma to include wherein displaying the one or more actions to the user includes transmitting the one or more actions to a mobile computing device of the user via a push message, as taught by Shah, because doing so can provide an effective mechanism to notify the user about the actions.

	Examiner notes that Grigg discloses push notifications of task/reward as well at [0010] & [0017])


With respect to claim 20, Tanuma teaches the medium of claim 10;
containing further program instructions that when executed, cause a computer system to: release credits for the car sharing platform to an account of the user ([0065] & [0114]-[0115])





	Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tanuma in view of Shah, as applied to claim 1 above, and further in view of Farrelly et al. (U.S. PG Pub No. 2015/0310379, October 29, 2015 - hereinafter "Farrelly”)


With respect to claim 10, Tanuma and Shah teach the method of claim 1. Tanuma does not appear to disclose,
wherein the user is a first user and wherein receiving a second data set corresponding to the vehicle includes receiving the second data set from the vehicle when the vehicle is being operated by a second user
However, Farrelly discloses
wherein the user is a first user and wherein receiving a second data set corresponding to the vehicle includes receiving the second data set from the vehicle when the vehicle is being operated by a second user ([0013] & [0043])
Farrelly suggests it is advantageous to include wherein the user is a first user and wherein receiving a second data set corresponding to the vehicle includes receiving the second data set from the vehicle when the vehicle is being operated by a second user, because doing so can provide an effective mechanism to ensure the action was in fact completed by the first user ([0013] & [0043]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and medium of Tanuma in view of Shah to include wherein the user is a first user and wherein receiving a second data set corresponding to the vehicle includes receiving the second data set from the vehicle when the vehicle is being operated by a second user, as taught by Farrelly, because doing so can provide an effective mechanism to ensure the action was in fact completed by the first user.







Supplemental Rejection




	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oesterling et al. (U.S. PG Pub No. 2018/0197349, July 12, 2018 - hereinafter "Oesterling”) in view of Farrelly et al. (U.S. PG Pub No. 2015/0310379, October 29, 2015 - hereinafter "Farrelly”)
in view of Abari et al. (U.S. PG Pub No. 2019/0196503 June 27 2019 - hereinafter "Abari”) in view of Fujisawa et al. (U.S. PG Pub No. 2020/0219056 July 9, 2020 - hereinafter "Fukisawa”)


With respect to claims 1 and 11, Oesterling teaches a computer implemented method of causing a user of a car sharing platform to perform an action with respect to a vehicle, and a non-transitory computer readable medium containing program instructions that when executed, cause a computer system to;
analyzing, by the one or more processors, a first data set to determine one or more vehicle requirements, each comprising one or more respective actions, and each of the actions corresponding to a respective action value; ([0036] & [0040] & [0050]-[0052] & [0055]-[0056] “may further provide…incentive that incentives the current location to take vehicle to a selected facility in the system…incentive offer…”, [0060])
displaying, by the one or more processors, the one or more actions to the user, ([0054]-[0056] the notification may be sent/displayed to the user, [0060])
receiving, by the one or more processors, an indication of acceptance of the user of at least one of the one or more actions ([0056] “may also allow the current user to select one of the facilities…to allow the user to have the ability of choice”)
releasing, by the one or more processors and based on the acceptance of the user, the respective generated action value to the user for each of the one or more completed actions ([0056] the incentive is ultimately provided to the user when they complete the action and is based on receiving the acceptance of the user of the at least one of the one or more actions)
Oesterling does not appear to disclose,
training, by one or more processors, a plurality of models by analyzing historical data to generate respective action values corresponding to respective vehicle requirement types, at least one of the plurality of models trained to generate action values for non-relocation vehicle requirement types; 
analyzing, by the one or more processors, a second data set to identify changes to the one or more determined vehicle requirements indicating one or more completed actions; 
and releasing the respective generated action value based on the analyzing of the second data set
However, Farrelly discloses
analyzing, by the one or more processors, a second data set to identify changes to the one or more determined vehicle requirements indicating one or more completed actions; ([0015] & [0041]-[0044] & [0012]-[0014] subsequent location data (“user data set”) and/or vehicle telematics data (e.g., fuel levels) received after user accepts the action task) 
and releasing the respective generated action value based on the analyzing of the second data set ([0041]-[0044] & [0013] system determines completion of the action task based on analyzing the second data set corresponding to the vehicle to identify changes to the one or more vehicle imperatives indicating one or more completed actions and releases the incentive to the first user accordingly)
Farrelly suggests it is advantageous to include analyzing, by the one or more processors, a second data set to identify changes to the one or more determined vehicle requirements indicating one or more completed actions and releasing the respective generated action value based on the analyzing of the second data set, because doing so can ensure the action/task is satisfactorily completed before providing the first user with the incentive for completing the task ([0041]-[0044] & [0013]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and medium of Oesterling to include analyzing, by the one or more processors, a second data set to identify changes to the one or more determined vehicle requirements indicating one or more completed actions and releasing the respective generated action value based on the analyzing of the second data set, as taught by Farrelly, because doing so can ensure the action/task is satisfactorily completed before providing the first user with the incentive for completing the task.

Oesterling and Farrelly do not appear to disclose,
training, by one or more processors, a plurality of models by analyzing historical data to generate respective action values corresponding to respective vehicle requirement types, at least one of the plurality of models trained to generate action values for non-relocation vehicle requirement types;
However, Abari discloses
training, by one or more processors, a model by analyzing historical data to generate respective action values corresponding to a vehicle requirement type ([0046]-[0048] machine learned model (e.g., neural network per [0056]) trained which outputs an action value given different contexts which require vehicle relocation) 
Abari suggests it is advantageous to include training, by one or more processors, a model by analyzing historical data to generate respective action values corresponding to a vehicle requirement type, because doing so can enable the system to optimally generate the respective action values in an economically efficient way ([0046]-[0048] & [0002] & [0009]-[0010])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and medium of Oesterling in view of Farrelly to include training, by one or more processors, a model by analyzing historical data to generate respective action values corresponding to a vehicle requirement type, as taught by Abari, because doing so can enable the system to optimally generate the respective action values in an economically efficient way.


Oesterling, Farrelly, and Abari do not appear to disclose,
training a plurality of models at least one of the plurality of models trained to generate action values for non-relocation vehicle requirement types;
However, Fujisawa discloses
training a model trained to generate action values for non-relocation vehicle requirement types; ([0080] machine learned model used to determine an incentive value to offer a user of car-sharing service to pick up and/or drop off a package (i.e., a “non-relocation vehicle requirement type” of vehicle requirement), see also [0015] & [0053]) 
Fujisawa suggests it is advantageous to include training a model trained to generate action values for non-relocation vehicle requirement types, because doing so can enable the system to optimally generate an action values for a non-relocation vehicle requirement ([0015] & [0053] & [0080])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and medium of Oesterling in view of Farrelly in view of Abari to include training a model trained to generate action values for non-relocation vehicle requirement types (the combination of which results in there being a plurality of trained models with at least one of them being trained to generate action values for a non-relocation vehicle requirement type), as taught by Fujisawa, because doing so can enable the system to optimally generate an action values for a non-relocation vehicle requirement.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include training a model trained to generate action values for non-relocation vehicle requirement types, as taught by Fujisawa, in the method and medium of Oesterling in view of Farrelly in view of Abari, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have recognized that doing so would enable the system to optimally generate an action values for a non-relocation vehicle requirement. This obvious combination of these otherwise known elements results in “training, by one or more processors, a plurality of models by analyzing historical data to generate respective action values corresponding to respective vehicle requirement types, at least one of the plurality of models trained to generate action values for non-relocation vehicle requirement types”.


With respect to claims 2 and 12, Oesterling teaches the method of claim 1 and the medium of claim 11;
wherein the first data set corresponding to the vehicle is a vehicle telematics data set ([0027] & [0036] & [0040] & [0050])
Oesterling does not appear to disclose,
wherein the second data set corresponding to the vehicle is a vehicle telematics data set
However, Farrelly discloses
wherein the second data set corresponding to the vehicle is a vehicle telematics data set ([0015] & [0041]-[0044] & [0012]-[0014] subsequent data may be vehicle telematics data (e.g., fuel levels) received after user accepts the action task) 
Farrelly suggests it is advantageous to include wherein the second data set corresponding to the vehicle is a vehicle telematics data set, because doing so can ensure the action/task is satisfactorily completed before providing the first user with the incentive for completing the task ([0041]-[0044] & [0013]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and medium of Oesterling to include wherein the second data set corresponding to the vehicle is a vehicle telematics data set, as taught by Farrelly, because doing so can ensure the action/task is satisfactorily completed before providing the first user with the incentive for completing the task.

With respect to claims 3 and 13, Oesterling, Farrelly, Abari, and Fujisawa teach the method of claim 1 and the medium of claim 11. Oesterling does not appear to disclose,
wherein the first data set corresponding to the vehicle is a user data set, 
wherein the second data set corresponding to the vehicle is a user data set
However, Farrelly discloses
wherein the first data set corresponding to the vehicle is a user data set ([0014] & [0025] & [0010])
wherein the second data set corresponding to the vehicle is a user data set ([0015] & [0041]-[0044] & [0012]-[0014])
Farrelly suggests it is advantageous to include wherein the first data set corresponding to the vehicle is a user data set, and wherein the second data set corresponding to the vehicle is a user data set, because such information may be helpful to determine imperatives/actions and determining whether an action/task is satisfactorily completed before providing the first user with the incentive for completing the task ([0041]-[0044] & [0013]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and medium of Oesterling to include wherein the first data set corresponding to the vehicle is a user data set, and wherein the second data set corresponding to the vehicle is a user data set, as taught by Farrelly, because such information may be helpful to determine imperatives/actions and determining whether an action/task is satisfactorily completed before providing the first user with the incentive for completing the task.

With respect to claims 4 and 14, Oesterling teaches the method of claim 1 and the medium of claim 11;
wherein analyzing the first data set to determine one or more vehicle imperatives includes determining a vehicle service imperative ([0055]-[0056] &  [0036] & [0040] & [0050]-[0052])

With respect to claims 5 and 15, Oesterling, Farrelly, Abari, and Fujisawa teach the method of claim 1 and the medium of claim 11. Oesterling does not appear to disclose,
wherein analyzing the first data set to determine one or more vehicle imperatives includes determining a relocation service imperative
However, Farrelly discloses
wherein analyzing the first data set to determine one or more vehicle imperatives includes determining a relocation service imperative ([0009] & [0027]-[0029])
Farrelly suggests it is advantageous to include wherein analyzing the first data set to determine one or more vehicle imperatives includes analyzing the first data set to determine a relocation service imperative, because relocation imperatives may be important maintenance tasks for car-sharing services ([0009] & [0027]-[0029]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and medium of Oesterling to include wherein analyzing the first data set to determine one or more vehicle imperatives includes analyzing the first data set to determine a relocation service imperative, as taught by Farrelly, because relocation imperatives may be important maintenance tasks for car-sharing services.

With respect to claims 6 and 16, Oesterling teaches the method of claim 1 and the medium of claim 11;
applying a respective set of rules to each of the one or more vehicle imperatives ([0036] & [0055]-[0056])

With respect to claims 7 and 17, Oesterling, Farrelly, Abari, and Fujisawa teach the method of claim 1 and the medium of claim 11. Oesterling does not appear to disclose,
analyzing the historical action acceptance of the user
However, Abari discloses
analyzing the historical action acceptance of the user ([0046]-[0048] machine learned model (e.g., neural network per [0056]) trained which outputs an action value given different contexts which require vehicle relocation) 
Abari suggests it is advantageous to include analyzing the historical action acceptance of the user, because doing so can enable the system to optimally generate the respective action values in an economically efficient way ([0046]-[0048] & [0002] & [0009]-[0010])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and medium of Oesterling in view of Farrelly to include analyzing the historical action acceptance of the user, as taught by Abari, because doing so can enable the system to optimally generate the respective action values in an economically efficient way.


With respect to claims 8 and 18, Oesterling, Farrelly, and Grigg teach the method of claim 1 and the medium of claim 11. Oesterling does not appear to disclose,
wherein displaying the one or more actions to the user includes displaying the one or more actions to the user while the user is operating the vehicle at rest
However, the phrase “wherein displaying the one or more actions to the user includes displaying the one or more actions to the user while the user is operating the vehicle at rest” is given no patentable weight as it is not positively recited as a method step and/or a function performed via execution of the claimed instructions. Furthermore, this descriptive material is not functionally-related to any of the method steps or functions performed via execution of the claimed instructions. For example, the method does not include determining whether the user is operating the vehicle at rest, or displaying the actions responsive to a determination that the user is operating the vehicle at rest. As such, this descriptive material cannot result in a patentable distinction.
Regardless, Oesterling discloses that the one or more actions (in the notification) may be presented while the user is operating the vehicle and/or in the vehicle ([0060]), and that the timing/location of the displaying of the notification is flexible ([0060]). Oesterling also acknowledges that there may be times when the user is operating the vehicle while the vehicle is at rest (Fig 6). Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention, to display the one or more actions to the user while the user is operating the vehicle at rest since there are a finite number of identified, predictable potential solutions (i.e., states the user/car may be in to present the notification) to the recognized need (present the notification) and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success (one skilled in the art would have recognized that presenting the notification when the vehicle is at rest would be more safe and be more likely to be viewed by the user). 

With respect to claims 9 and 19, Oesterling, Farrelly, and Grigg teach the method of claim 1 and the medium of claim 11. Oesterling does not appear to disclose,
wherein displaying the one or more actions to the user includes transmitting the one or more actions to a mobile computing device of the user via a push message
However, Farrelly discloses
wherein displaying the one or more actions to the user includes transmitting the one or more actions to a mobile computing device of the user via a push message ([0010] & [0017])
Farrelly suggests it is advantageous to include wherein displaying the one or more actions to the user includes transmitting the one or more actions to a mobile computing device of the user via a push message, because doing so can provide an effective mechanism to notify the user about the actions ([0010] & [0017]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and medium of Oesterling to include wherein displaying the one or more actions to the user includes transmitting the one or more actions to a mobile computing device of the user via a push message, as taught by Farrelly, because doing so can provide an effective mechanism to notify the user about the actions.

With respect to claim 10, Oesterling, Farrelly, and Grigg teach the method of claim 1. Oesterling does not appear to disclose,
wherein the user is a first user and wherein receiving a second data set corresponding to the vehicle includes receiving the second data set from the vehicle when the vehicle is being operated by a second user
However, Farrelly discloses
wherein the user is a first user and wherein receiving a second data set corresponding to the vehicle includes receiving the second data set from the vehicle when the vehicle is being operated by a second user ([0013] & [0043])
Farrelly suggests it is advantageous to include wherein the user is a first user and wherein receiving a second data set corresponding to the vehicle includes receiving the second data set from the vehicle when the vehicle is being operated by a second user, because doing so can provide an effective mechanism to ensure the action was in fact completed by the first user ([0013] & [0043]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and medium of Oesterling to include wherein the user is a first user and wherein receiving a second data set corresponding to the vehicle includes receiving the second data set from the vehicle when the vehicle is being operated by a second user, as taught by Farrelly, because doing so can provide an effective mechanism to ensure the action was in fact completed by the first user.

With respect to claim 20, Oesterling teaches the medium of claim 10;
containing further program instructions that when executed, cause a computer system to: release credits for the car sharing platform to an account of the user ([0056] the incentive may be two hours of allotted time or other form of credit that is released to the user when task completed)






Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Chittilappilly et al. (U.S. PG Pub No. 2017/0300939, October 19, 2017) teaches analyzing each of the one or more actions using a respective trained machine learning model to generate a respective action value
VanderZanden et al. (U.S. PG Pub No. 2019/0311630 October 10, 2019) discloses crowdsourcing vehicle maintenance of a vehicle-sharing fleet where users are compensated for various maintenance and/or relocation tasks associated with a fleet of vehicles
“Advanced Planning for autonomous vehicles using reinforcement learning and deep inverse reinforcement learning” (You, Changxi et al., Publisehd on January 15, 2019 at www.elsevier.com/locate/robot) teaches analyzing one or more relocation actions using a respective neural network learning model to generate a respective action value.

Conclusion

	No claim is allowed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)-272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621